Case 1:20-cv-00384-JRS-MPB Document 11 Filed 03/05/21 Page 1 of 1 PageID #: 51




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DANA BLACK,                                      )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:20-cv-00384-JRS-MPB
                                                 )
RES-CARE, INC.,                                  )
                                                 )
                            Defendant.           )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 18, 2021, the Magistrate Judge submitted his Report and

Recommendation with regard to Plaintiff's failure to prosecute this matter [ECF No.

10].   The    Court,   having     considered   the   Magistrate   Judge’s   Report   and

Recommendation, hereby ADOPTS the Magistrate Judge’s Amended Report and

Recommendation. Plaintiff's Complaint is dismissed without prejudice, pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure, for Plaintiff's failure to prosecute

this matter. Judgment shall be issued accordingly.

SO ORDERED.
Date: 3/5/2021

Distribution:

John Robert Panico
PANICO LAW LLC
panico.avoue@gmail.com




                                           −1−
